           Case 1:20-cv-10903-KPF Document 40 Filed 03/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
GUILLERMINA BAUTISTA, MARIBEL RIVERA,
YURIANA ALEJO, CECILIA DAVILA,
JACKELINE BAUTISTA and SANDRA MEJIA,
individually and on behalf of others similarly
situated,

                                       Plaintiffs,

                          -against-
                                                                     NOTICE OF MOTION
LIOX CLEANERS INC., and WASH SUPPLY                                  FOR DEFAULT
LAUNDROMAT, INC. (DBA WASH SUPPLY                                    JUDGMENT
LAUNDROMAT), SERGEY PATRIKEEN,
KOSTANTYN DIDORENKO AND
VICTORIA PATRIKEEN, jointly and severally.


                                       Defendants.
-------------------------------------------------------------X



PLEASE TAKE NOTICE that upon the Declaration of Lina Stillman, dated March 14, 2021
and upon the accompanying Memorandum of Law, and upon all prior proceedings, pleadings,
and filings in this Action, Plaintiff will move this Court at the United States Courthouse for
the Southern District of New York, 500 Pearl Street, New York, NY 10007, before the
Honorable Katherine Polk Failla, United States Judge, for an order entering judgement by
default against all Defendants, and for such other and further relief as the court deems just and
proper.

Dated: New York, New York
March 14, 2021
                                                             STILLMAN LEGAL

                                                             BY:   /S/LINA STILLMAN
                                                                   42 Broadway, 12th Floor
                                                                   New York, New York 10004
                                                                   Telephone: (800) 933-5620
                                                                   Attorneys for Plaintiffs
Case 1:20-cv-10903-KPF Document 40 Filed 03/14/21 Page 2 of 2
